This case is before us on writ of error to a judgment in favor of the plaintiff, defendant in error here, in the sum of $2500.00
The suit was for damages alleged to have been caused by an assault and battery. There is ample evidence in the record to sustain the conclusion evidently reached by the jury that the defendant pushed or shoved the plaintiff, causing her to fall whereby her arm was broken and her shoulder dislocated.
The evidence is sufficient to show such conduct on the part of the defendant resulting in such injury to the plaintiff as would make the defendant liable to plaintiff in damages for the injury sustained.
In the case of Pandula v. Fonseca, 145 Fla. 395, 199 So. 358, we affirmed the judgment in the sum of $3500.00 for damages resulting from assault and battery and, while the injury suffered in the instant case was not as severe as that which was shown to *Page 550 
have been suffered in the Pandula case, we cannot say that the verdict and judgment are so excessive as to require a remittitur or reversal of the judgment. See also Winn  Lovett Grocery Co. v. Archer, 126 Fla. 308, 171 So. 214.
The judgment, therefore, stands affirmed.
BROWN, C. J., WHITFIELD, TERRELL, CHAPMAN, THOMAS and ADAMS, J. J., concur.